Name: Commission Regulation (EEC) No 1797/83 of 30 June 1983 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/60 Official Journal of the European Communities 1 . 7. 83 COMMISSION REGULATION (EEC) No 1797/83 of 30 June 1983 amending Regulation No 282/67/EEC on detailed rules for intervention for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 26 (3) thereof, Whereas Article 7a ( 1 ) of Commission Regulation No 282/67/EEC (3), as last amended by Regulation (EEC) No 1 724/82 (4), provides for a special premium for certain rape seed low in glucosinolates, presented for intervention during the 1982/83 marketing year ; whereas this premium should be maintained for the 1983/84 marketing year, while altering the amount of the premium ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 7a ( 1 ) of Regulation No 282/67/EEC is hereby replaced by the following text : ' 1 . The price paid for colza and rape seed offered for intervention during the 1983/84 marketing year shall be increased by 2,5 ECU per 100 kg if the seed has a content of volatile isothio ­ cyanates, expressed as allyl isothiocyanate, and of vinyl-5-thio-oxazolidone, measured after enzymatic treatment of the glucosinolates, not exceeding 0,12 % of the weight of the dry defatted seed.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No 151 , 13 . 7. 1967, p. 1 . (&lt;) OJ No L 189, 30 . 6 . 1982, p. 61 .